 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL J. LAVIGNE,                                No. 2:19-cv-00186-TLN-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   STEPHEN JOHNSON et al.,
15                      Defendants.
16

17          On January 22, 2020, this court held a hearing on plaintiff’s motion to compel. (ECF No.

18   24.) Following the hearing the court ordered defendant Johnson to “produce physical copies to

19   the court for in camera review everything he identified as responsive to plaintiff’s request for

20   production, set one, request two, irrespective of claims of privilege or objections made” by

21   January 27, 2020. (ECF No. 24.) To date, defendant Johnson has not provided the court with any

22   documents or any reason for his failure to produce said documents, precluding this court from

23   settling this discovery dispute.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                      1
 1             Accordingly, within seven days of this order, the court ORDERS defendant Johnson to

 2   SHOW CAUSE why sanctions should not be imposed for his failure to comply with this court’s

 3   order. The informal telephonic conference scheduled for Wednesday, February 5, 2020, will

 4   remain on the court’s calendar.

 5   Dated: February 3, 2020
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8   16.186.lavi

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
